Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of records teach a chip antenna that comprises, among other elements, dielectric layers, a patch antenna pattern disposed in the dielectric layer, however, the prior art fails to teach a first feed via and a second feed via respectively disposed to penetrate through at least one of the first dielectric layer and the second dielectric layer, electrically connected to a corresponding feed point among a first feed point and a second feed point of the patch antenna pattern, a first filter and a second filter disposed between the first dielectric layer and the second dielectric layer electrically connected to a corresponding feed via among the first feed via and the second feed via; the chip antenna comprises a first dielectric layer, disposed adjacent to an upper surface of the substrate, a filter disposed on an upper surface of the first dielectric layer; a second dielectric layer disposed above the filter, and a feed via, configured to penetrate the first dielectric layer and the second dielectric layer, and further configured to electrically connect the chip antenna and the integrated circuit; the substrate further comprises one or more alternately stacked wiring layers and one or more alternating stacked insulting layers and the first dielectric layer and the second dielectric layer are configured to have a higher dielectric constant that a dielectric constant of the insulating layers. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845